[PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________
                                                                           FILED
                                                               U.S. COURT OF APPEALS
                                         No. 98-4230             ELEVENTH CIRCUIT
                                ________________________              05/04/99
                                                                  THOMAS K. KAHN
                            D. C. Docket No. 97-3799-CIV-DAVIS         CLERK

RALPH RICHARDSON,
                                                                             Plaintiff-Appellee,

                                            versus

JANET RENO, Attorney General of the United States;
DORIS MEISSNER, Commission, Immigration and Naturalization Service;
ROBERT WALLIS, Acting District Director, Immigration and Naturalization Service; UNITED
STATES IMMIGRATION AND NATURALIZATION SERVICE; UNITED STATES
DEPARTMENT OF JUSTICE; and
EXECUTIVE OFFICE OF IMMIGRATION REVIEW,
                                                                   Defendants-Appellants.
                            ________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                               _________________________
                                       (May 4, 1999)


Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

BY THE COURT:

       The United States Supreme Court narrowly has restricted the circumstances in which a

court of appeals can recall a mandate in a case. Calderon v. Thompson, 118 S. Ct. 1489, 1498

(1998). In view of what the Supreme Court instructs in Calderon, we deny the Petitioner
Richardson’s “Application to Withdraw this Court’s Mandate and Stay or Summarily Reverse its

Decision in light of Reno v. American-Arab Anti-Discrimination Committee, et al.”

       Since Richardson has filed a petition for certiorari in the Supreme Court, we would

welcome, however, an opportunity to revisit our decision in Richardson v. Reno, 162 F.3d 1338

(1998), in light of the Supreme Court’s decision in Reno v. American-Arab Anti-Discrimination

Committee, 119 S. Ct. 936 (1999) (“AADC”), if the Supreme Court should vacate our decision

and remand for further proceedings in this case, which would automatically recall the mandate.

Unless and until that happens, this Court lacks the authority to decide whether INA § 1252(b)(9)

precludes jurisdiction, independently of INA § 1252(g), or any other issues arising in the wake

of the AADC decision. 8 U.S.C. §§ 1252(b)(9) and 1252(g). See American-Arab, 119 S. Ct. at

943; Richardson, 162 F.3d at 1345-46, 1354, 1358 n.99, 1373-74, 1377.




                                               -2-